THIRD DIVISION
                             ELLINGTON, P. J.,
                        DILLARD and MCFADDEN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     June 28, 2016




In the Court of Appeals of Georgia
 A15A0792. RTT ASSOCIATES,                      INC.      v.     GEORGIA JE-037
     DEPARTMENT OF LABOR.

      ELLINGTON, Presiding Judge.

      RTT Associates, Inc. brought this action in the Superior Court of Fulton

County against the Georgia Department of Labor for breach of contract and breach

of the implied covenants of good faith and fair dealing. In an earlier appeal, we

reversed the trial court’s grant of summary judgment in the Department’s favor on the

basis of sovereign immunity. RTT Associates, Inc. v. Georgia Dept. of Labor, 333 Ga.

App. 173, 173-179 (1) (775 SE2d 644) (2015). We also affirmed the trial court’s

denial of RTT’s motion for judgment on the pleadings. Id. at 179-180 (2).

      The Supreme Court of Georgia granted the Department’s petition for a writ of

certiorari to determine whether we erred in reversing the trial court’s order granting
summary judgment in the Department’s favor. The Supreme Court found as a matter

of law that RTT failed to meet its burden of showing a waiver of sovereign immunity

and reversed. Georgia Dept. of Labor v. RTT Associates, Inc., _ Ga. _ (1), (2), (3)

(Case No. S15G1780, decided May 23, 2016). Accordingly, our decision in RTT

Associates, Inc. v. Georgia Dept. of Labor, 333 Ga. App. at 173-179 (1), is vacated,

and the judgment of the Supreme Court is made the judgment of this Court.

      The writ of certiorari did not reach Division 2 of our decision. We have

reviewed Division 2 of our decision and conclude that it is consistent with the

Supreme Court’s ruling. As a result, our decision in RTT Associates, Inc. v. Georgia

Dept. of Labor, 333 Ga. App. at 179-180 (2), became binding upon return of the

remittitur and remains the judgment of this Court. See Center for a Sustainable

Coast, Inc. v. Georgia Dept. of Natural Resources, 326 Ga. App. 288, 289 (2), (3)

(756 SE2d 554) (2014).

      Accordingly, both of the trial court’s rulings are affirmed.

      Judgment affirmed. Dillard and McFadden, JJ., concur.




                                         2